 CARPENTERS, LOCAL UNION # 1104Carpenters,Local Union#1104(The Law Company,Inc.)and B.J. Camp.Case 16-CB-860December 12, 1974DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn August 9, 1974, Administrative Law Judge Ber-nard J. Seff issued the attached Decision in this pro-ceeding. Thereafter, General Counsel filed exceptionsand a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge, except as modi-fied herein, and to adopt his Recommended Order.The complaint alleged that Respondent Union vi-'olated Section 8(b) (1)(A) by refusing to represent em-ployee B. J. Camp in respect to his "layoff/discharge"on April 5, 1974.Camp was hired by The Law Company, Inc., as acarpenter on February 18, 1974. On April 5, he waslaid off together with another carpenter because workwas slow. The Employer selected Camp for layoff whileretaining several other carpenters because it consideredCamp incompetent. Camp complained to the businessagent for the Respondent Union, H. N. McCoy, thatunder the provisions of the standard collective-bargain-ing agreement his layoff was improper since he was thecarpenter steward on the job. The standard contractprovided:The Steward shall not be discriminated against, ordismissed. If a Steward is incompetent in the per-formance of his work as a journeyman carpenter,permission may be granted by the business repre-sentative to lay him off.Although The Law Company was not a signatory tothis contract with Respondent Union, it had agreed toconduct its operations in accordance with the terms ofthe typical carpenter standard agreement.On April 10, Camp asked McCoy if he would talk toThe Law Company about the layoff. McCoy said hewould. Five days later Camp asked McCoy whether hehad been in touch with the Employer. McCoy repliedthat he had not had time. Camp then asked if McCoywould represent him in regard to the layoff. McCoysaid that he would but that he could not go out to see537the Employer that day because his secretary was sick.On April 16, Camp asked McCoy to go out to the jobwith him. McCoy answered that he had spoken to theEmployer, that the latter had said that Camp had beenfired for incompetence, and therefore there was nothingthatMcCoy could do for Camp. Camp then com-plained to A. C. Shirley, the state representative for thegeneral president of the Union, that McCoy hadrefused to process his grievance. After contactingMcCoy, Shirley told Camp that McCoy had reportedthat the Employer had discharged Camp for incompe-tence. Shirley then said that nothing could be done forCamp who then filed the present unfair labor practicecharges."A breach of the statutory duty of fair representationoccurs only when a union's conduct toward a memberof the collective-bargaining unit is arbitrary, dis-criminatory, or in bad faith."' A labor organization isnot required automatically to process a grievance of aunit employee.' If, in good faith, it believes that thegrievance is without ment, it may refuse to entertain itwithout running afoul of its duty of fair representation.Here,McCoy actually contacted the Employer beforerejecting Camp's grievance and ascertained that Camphad been discharged for incompetence. He had no rea-son for believing and there is no contention that theEmployer's motivation was otherwise than as stated.He believed, as did Shirley, that the Employer waswithin its rights in terminating Camp. There is no evi-dence that Camp was treated differently than any otherunit employee. Although there is some evidence of an-tagonism between Camp and McCoy, there is insuffi-cient basis for concluding that McCoy's conduct wasmotivated by this hostility between the two men. Underthese circumstances, we find that the General Counselhas not proved by a preponderance of the testimonythat Respondent Union's refusal to represent Camp inrespect to his discharge was "arbitrary, discriminatory,or in bad faith." Accordingly, we shall dismiss thecomplaint.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Administrative Law Judge and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.Vaca et al v Sipes,386 U S 171, 190 (1967)2Retail Clerks Union, Local No 1357 (Lit Brothers),192 NLRB 1171(1971)215 NLRB No. 98 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASE.BERNARD J. SEFF: Administrative Law Judge: This proceed-ing is based on a charge filed by an Individual, B. J. Camp,hereinafter called "Camp" or the Charging Party againstCarpenters, Local Union # 1104, hereinafter identified aseither the Union or the Local. The charge was filed on April26, 1974, and the complaint was issued on June 11, 1974.' Itis alleged in the said complaint that the Union failed andrefused to process a grievance concerning Camp, the unionshop steward on the job, and thereby violated Section8(b)(1)(A) of the Act. Respondent Local denied it had com-mitted any unfair labor practices but admitted that The LawCompany, hereinafter referred to as the Company, is engagedin commerce and that it, the Union, is a labor organizationwithin the meaning of the Act.Upon the entire record in the case and from my observa-tion of the demeanor of the witnesses, I make the following:FINDINGS OF FACT1.THE COMPANY AND ITSBUSINESS; THE LABORORGANIZATIONINVOLVEDThe Company, a State of Kansas corporation with mainoffice located in Wichita, Kansas, is engaged in general con-struction activities. Presently the said Company is engaged asa subcontractor in the construction of a shopping centerlocated in Tyler, Texas, where the instant case came on forhearing in Tyler, Texas, on July 11, 1974.During the past year it purchased, transferred, and deliv-ered to its Tyler, Texas, construction site goods and materialsvalued in excess of $50,000 across state lines directly fromstates other than the State of Texas. I find that The LawCompany isengaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESA. TheContentionsof theGeneral CounselAccording to the General Counsel, on or about February18, Camp was hired and became the shop steward on the job.He was elected to this position by his fellow workers. It is thepractice of the Union to designate an individual like Camp tobe shop steward; or he is elected by his fellow workers; or hesimply assumed the job. It is also common practice for thesaid shop steward to immediately notify the Local BusinessAgent that he is the Union's shop steward.Itwasfurther stated by the General Counsel that at thetime Camp was laid off there were four carpenters on the job.Because work was slow on the job the Company decided itneeded only two carpenters. The superintendent of the pro-ject, Fred Doerflinger, instructed his foreman to lay off Campand one other carpenter. In accordance with this instructionCamp was laid off. During his testimony Doerflinger statedIAll events took place in 1974 unless otherwise indicated.that he decided on the two men to be laid off on the basis thatthe Company decided it would dispense with the services ofCamp and the other employee involved in the layoff on thebasis of eliminating the employees who were not carryingtheir load. Doerflinger also testified that Camp was laid offbecause he was incompetent.The General Counsel offered a copy of the Carpentersstandard form contract in evidence. It appears in the recordas General Counsel's Exhibit 2. It is not disputed, and in factit is explicitly admitted, that The Law Company is not asignatory to this union agreement. However, the Companyadmitted, through the testimony of Fred Doerfilinger, projectsuperintendent, that, whereas it is the regular practice of theCompany to operate its business under a signed contract withthe Carpenters on other of its projects located elsewhere inthe United States, his Company has not signed a contractwith Local 1104. However, the Company had agreed to con-duct its Tyler, Texas, operations in accordance with the termsof the typical Carpenters standard form agreement.B.The Contentionsof thePartiesIn his opening statement the General Counsel outlined thetheory of his case as follows:Mr. Camp was working on the job for the Law Companyand was Job Steward on this job.At the time that Mr. Camp was laid off there were aboutfour carpenters working on the job.The employer decided that he only needed two carpen-ters because of the work schedule and instructed hisforeman to lay off two of the carpenters.Mr. Camp was one of the carpenters who was laid off.Under this contract, which we understand that the car-penter's union was working under with the Law Com-pany, a Job Steward is not to be laid off unless theemployer seeks the permission of the Business Agent.Now, this was not done, your Honor, apparently becauseof the contractor not being aware of this man's status asJob Steward.Mr. Camp went to his union representative, Mr. McCoy,and asked for hisassistancein the matter. After goingdown there (to the union hall) three times, well, finallyMr. McCoy told him that therewasn't anything that hecould do for him.JUDGE SEFF: Did he give a reason?MR. JONES: He said, there is nothing I can do for youbecause you are incompetent.The Contract itself does not state that even if the JobSteward is considered to be incompetent he still must getpermission from theBusinessAgent to lay. the man off,the employer must (do so).Becauseof these facts we feel the evidence will show thatMr. Camp was denied his right to be represented in a CARPENTERS, LOCAL UNION # 1104 .539grievance by the Union Business Agent. This is an8(b)(1)(A) violation.nJUDGE SEFF: I am having a little difficulty understand-ing what validity the contract has as a formal exhibitbecause the union representative has stated for the re-cord that this company, the Law Company, and Local1104 of the carpenter's union has no contract.Therefore the terms and conditions as set forth in thisdocument are not binding on the Company since theydidn't sign it.The only relevance that it has, it seems to me, would beto say that the Union was willing to work under theterms and conditions of its typical contract even thoughnot signed by the Law Company.Concluding Findings and AnalysisThe sole issue presented in this case is whether, as allegedin the complaint, the Respondent in connection with thegrievance made by Camp refused properly to represent himin violation of Section 8(b)(1)(A) of the Act.The record shows that Camp got in touch with A. C.Shirley, representative for the General President of theUnion, who was contacted by Camp. Camp complained thatthe Local Union business agent refused to process his griev-ance to arbitration; Shirley told Camp that McCoy, LocalUnion representative, stated to him that "Mr. Shirley saidthatMcCoy told him that the Law Company had fired mefor incompetence and there wasn't anything that he could dofor me." The record goes on as follows:So, I told him that if he wasn't going to try to representme that I was definitely going to the NLRBContention of Charging Party, Robert Camp. He testifiedthat all together he has been a member of several locals of theCarpenters Union since 1970. He began to work for The LawCompany on February 18, 1974 The Company had justmoved into its office in Tyler. He began to work immediately.A few minutes after he was hired a second carpenter, WilliamF.Cole, was hired Sometime during the first week of hisemployment a carpenter named Oscar Eaton was hired as thecarpenter foreman.Camp was hired by the Company's project superintendent,Fred Doerflinger. For 5 or 6 weeks these three men workedtogether as the carpenters on the construction jobThe record shows that Camp'explained his position as jobsteward as follows.It is customary that when carpenters are hired on the jobthatmost of the time the first man hired . . is theforeman and the second man more or less becomes stew-ardThere are times that the Business Agent appoints thesteward. It is either that or the men elect a stewardCamp further explained that he became job steward andtold Cole (fellow employee) that either he or Cole wouldbecome steward Cole did not want the job so Camp becamethe steward on the job. In describing his duties as steward,Camp said his only job duties as steward consisted of tryingto keep the work that belonged to the Carpenters. There wereother members of construction craft unions also working atthe construction site.According to Camp, he had to talk to the foreman for thelaborers because the laborer's foreman "was the worst aboutjumping in and doing our work." He also discussed thissituation with Assistant Superintendent Bob Knutson. Healso spoke to the Laborers business agent, Mr. Wilson, fromLongview, Texas. This dispute with the laborers' foremanwas never taken care of and remained a continuing problem.Camp did not exercise any other job function as a JobSteward.Then he said, "Hell, I am nottrying to stop you fromgoing tothe NLRB. Go right ahead. Do whatever youwant to do."Q When Mr. McCoy made the statement to you thatyou had been fired for incompetence did you again dis-cuss the contract with him?A Well, I read the stipulation in the contract as tohow a steward could be laid off and given proper noticeand the Business Agent contacted.s*sQ. All right.A. And he said that they had not contacted him.Q. OKA. He said that they had not asked him anything.Q. All right.Is there any indication in there as far as an incompe-tent steward as to what could be doneA. Yes sir, there is.A steward can be laid off for incompetence providedthat permission is granted by the Business Representa-tive.Q. OK.Mr McCoy told you that they had not sought permis-sion?A That's right.The record also shows that Camp had had previous prob-lems with McCoy on previous grievances. The introductionof this evidence was objected to by the General Counsel onthe ground that the incidents relating to previous difficultyhad by Camp with McCoy concerned events which trans-pired long before the 10(b) period. I overruled his objectionand permitted further inquiry by Respondent for the purposeof background information since the testimony was offeredfor the purpose of showing McCoy's motives in denyingCamp's earlier grievances. As it later developed this tes-timony did not reveal any information germane to the issuein the instant case.The reference by Camp to a stipulation in the contractrefers to the following quotation from Article IX, on page 5of General Counsel's Exhibit 2: 540DECISIONSOF NATIONALLABOR RELATIONS BOARDThe employer agrees that there shall be a steward on alljobs under the jurisdiction of this Agreement where anyCarpenters are employed.The Steward shall be one ofthe men working when any overtime work is performed.The Steward shall not be discriminated against, or dis-missed,if a Steward is incompetent in the performanceof his work as a Journeyman Carpenter,permission maybe granted by the Business Representative to layhim off.[Emphasis supplied.]Itwas brought out on cross-examination by Respondentthat Camp did not ever notify the business agent that he hadbeen appointed as job steward.From the above it seems abundantly clear that, even if thecontract which The Law Company admittedly did not signbut ostensibly agreed to follow in practice, Camp did notcomply with its requirement to notify the Union that he hadbL ome the job steward. In any event it is clear that underapplicable precedents Camp was not discriminated againstand Respondent Union did not violate the Act. I so find.The principles of law that must guide decision on the issuein this case are well settled. A union occupying an exclusivebargaining status must serve the interests of all bargainingunit employees fairly and in good faith, and without hostilediscrimination against any of them on the basis of arbitrary,irrelevant, or invidious distinctions. See, e.g.,Vaca et al. v.Sipes,386 U.S. 171 (1967);Local Union No. 12, United Rub-ber Workers [Goodyear Tire & Rubber Co.] v. N.L.R.B.,368F.2d 12 (C.A. 5, 1966), cert. denied 389 U.S. 837 (1967);Miranda Fuel Co.,140 NLRB 181 (1962).The Supreme Court has recognized, however, that in theinterest of effectively administering a contract's grievance-arbitration machinery a union must be allowed a considerablerange of discretion in screening out, settling, or abandoning,short of arbitration, those grievances which the Union ingood faith believes do not justify that costly and time-con-suming final step.Vaca v. Sipes, supraat 191-192. Accord-ingly, the Supreme Court has held that an individual grievanthas no absolute right to have his grievance taken to arbitra-tion.No inference of unfair representation may, therefore, bedrawn simply from the bargainingagent's failure or refusalto press a grievant's case through the ultimate stage of acontract's grievance procedure, or, for that matter, throughany intermediatestage.And this, it has been held, is so eventhough it appears that the Union may have acted negligentlyor exercised poor judgmentin itshandling of a grievance.Bazarte v.United Transportation Union, 429F.2d 868, 872(C.A. 3). A breach of the statutory duty of unfair representa-tion, the Supreme Court has made clear, "occursonlywhena union's conduct toward a member of the collective bargain-ing unit isarbitrary, discriminatory, or in bad faith."Vaca v.Sipes, supraat 190. Applying that test to the facts establishedby the record in this proceeding, I think it clear that theGeneral Counsel has not madeout a caseof unfair representa-tion.No countervailing evidence was introduced at the trial tocontrovert Project Superintendent Doerflinger's testimonythat Camp was discharged because he was incompetent.Concluding as I do that General Counsel has failed toestablish that Respondent breached its obligation of fair rep-resentation,as alleged,I shall recommend dismissal of thecomplaintin itsentirety.CONCLUSIONS OF LAW1.The Law Company is engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2. The Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3.The Respondent has not, as alleged in the complaint,engaged in unfair labor practices within the meaning of Sec-tion 8(b)(1)(A) of the Act.RECOMMENDED ORDERIt isrecommended that the complaint be dismissed in itsentirety.